JOHNSTONE, Justice
(dissenting).
I respectfully dissent from the denial of this sick, penniless death-row inmate’s motion for a 30-day extension of his time to respond to the motion of the State to set an execution date. This State (by the most comprehensive definition), through its various agents, including the prison warden, the Attorney General, and this Court, has consumed about three months of this inmate’s response time in extracting from him (actually and eventually from his volunteer lawyer) the sum of $567.05 for copies of 1091 pages of this inmate’s prison medical records. This sum was calculated at fifty cents per page, plus postage and “handling” of $17.50, plus $4.05 apparently as either error or lagniappe. This sum is obviously so much more than the going commercial rate for copies that, in effect, the State has used this three months to force this inmate and his volunteer lawyer not only to pay the cost of these copies but also to fund other and different governmental operations.
Alabama has always favored regressive taxes: taxes on the people with the least money to pay the taxes and the least political power to prevent the taxation. This charge on this inmate is the most eon-seiencelessly regressive tax I have observed in my decades in and around Alabama politics. The least this Court could do would be to grant the 30-day extension to compensate this inmate for the -three months he was deprived of these records while the State was extracting this tax from him. In any event, Alabama has in this cas,e set. an example of regressive taxation that should amaze and inform political and social historians for years to come.